Citation Nr: 1144342	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-38 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a pulmonary disability, to include obstructive sleep apnea, including as due to radiation exposure.  

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for chronic lymphocytic leukemia secondary to asbestos exposure and radiation exposure.  

9.  Entitlement to service connection for a thoracolumbar spine disability.  

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for peripheral neuropathy.

12.  Entitlement to service connection for hypertension.  

13.  Entitlement to service connection for vocal cord nodules.

14.  Entitlement to service connection for a deviated septum.

15.  Entitlement to service connection for a left leg scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a hearing before the Board in February 2011.  

The Veteran submitted additional medical evidence from The Livingston Clinic after his appeal was certified to the Board.  That evidence is duplicative or unrelated to the issues decided herein and thus remand for a supplemental statement of the case is unnecessary.  38 C.F.R. §§ 19.30, 19.31, 20.1304 (2011).

The issues of entitlement to service connection for a left ankle disability, a left knee disability, a bilateral eye disability, sinusitis, bilateral hearing loss, tinnitus, chronic lymphocytic leukemia, and a thoracolumbar spine disability being remanded are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a pulmonary disability, to include sleep apnea, that is attributable to military service, including exposure to ionizing radiation in service.

2.  The Veteran does not have diabetes mellitus that is attributable to military service, including exposure to herbicides in service.

3.  The Veteran does not have peripheral neuropathy that is attributable to military service, including exposure to herbicides in service.

4.  The Veteran does not have hypertension that is attributable to military service, including exposure to herbicides in service.

5.  On February 9, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to the issues of entitlement to service connection for vocal cord nodules, a deviated septum, and a scar of the left leg was requested.


CONCLUSIONS OF LAW

1.  The Veteran does not have a pulmonary disability to include sleep apnea that is the result of disease or injury incurred in or aggravated during active military service, including as due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.311 (2011).

2.  The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated during active military service, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The Veteran does not have peripheral neuropathy that is the result of disease or injury incurred in or aggravated during active military service, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

5.  The criteria for withdrawal of an appeal by the appellant as to the issues of entitlement to service connection for vocal cord nodules, a deviated septum, and a scar of the left leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The Board recognizes that assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  However, VA's duty to provide a medical examination is not triggered unless the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service or a disease manifesting during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection on appeal, the record is absent for competent lay or medical evidence that the disability is the result of a disease or injury incurred in or aggravated by active military service.  The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability or death for the purpose of requesting an examination.  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or diagnosing simple conditions such as a dislocated shoulder, and lay testimony as to a continuity of symptomatology can satisfy the requirements and trigger the need for an examination.  However, the Board finds that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

VA must provide a medical examination as necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, including statements of the claimant, and where, the claimant had been diagnosed to have a disability, and had proffered competent lay evidence of continuous symptoms of the disorder, observable by a lay person, since discharge.  Where there is evidence of record satisfying two of the requirements, competent evidence of a current disability and evidence indicating an association between the appellant's disability and his active service, but there is not of record, competent medical evidence addressing whether there is a nexus between the claimed disability and active service, VA was to provide the claimant with a medical examination.  Charles v. Principi, 16 Vet. App. 370 (2002); 38 U.S.C.A § 5103A(d)(2) (West 2002).  

However, the Veteran in this case has not reported a continuity of the symptoms of his claimed disabilities since separation.  Instead, he has asserted a relationship between his claimed disabilities and his military service which is outside the competence of the Veteran as a layperson.  Therefore, the Board finds that an examination is not necessary in this case because the evidence of record does not indicate a relationship between current disabilities and service.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases including diabetes mellitus and hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where competent evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  If chronicity is not applicable, service connection may still be established on the basis of 38 C.F.R. §3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Pulmonary Disability

The Veteran claims that he suffers from a pulmonary disability as a result of exposure to ionizing radiation while working in the engine room of a nuclear powered submarine.  

The Veteran's service separation form shows that his military occupation specialties included a nuclear power plant operator trainee, nuclear power technician, and submarine nuclear propulsion plant supervisor/reactor control.

The Veteran's service medical records do not show any complaints, findings, or treatment for a pulmonary disability.  Clinical evaluations of the lungs and chest were normal at examinations in September 1967, April 1973, October 1974, January 1978, March 1980, December 1983, and October 1984.  The Veteran reported occasional shortness of breath sensation when supine on a report of medical history form prepared in conjunction with an examination in December 1983.  

Private treatment reports from the Livingston Clinic reflect a diagnosis of sleep apnea as early as November 1990.  The records are otherwise negative for any complaints, findings, or treatment for a pulmonary disability.  

The Veteran underwent a sleep study at Baptist Sleep Center in August and September 1995 and was assessed with severe obstructive sleep apnea at that time.  

VA outpatient treatment reports do not show any treatment for any pulmonary disabilities, including sleep apnea.
  
The Veteran submitted a statement in January 2009 and indicated that he has suffered with sleep apnea for fifteen years.  

At a hearing before the Board in February 2011, the Veteran testified that he recently underwent a lung capacity test which did not indicate any problems with his lungs.  The Veteran indicated that he was unsure what the claim for a lung disability consisted of because he did not know of any problems with his lungs.  

Service connection for a disability claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Hilkert v. West, 12 Vet. App. 145 (1999).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans under 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).  Second, direct service connection may be established under 38 C.F.R. § 3.303(d) by showing that the disease or malady was incurred during or aggravated by service.  Third, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  38 C.F.R. § 3.311(b)(2),(4) (2011).

There are development procedures for claims based on exposure to ionizing radiation.  Those procedures apply only if the Veteran suffers from a radiogenic disease which first became manifest within a specified period.  The term radiogenic disease does not include sleep apnea.  38 C.F.R. § 3.311(b)(2) (2011)  

Radiation dose data information shall be requested from the Department of Defense for claims based on participation in atmospheric nuclear testing or the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2)(i) and (ii) (2011).  In all other claims, any available records concerning the Veteran's exposure to radiation during service shall be requested.  38 C.F.R. § 3.311(a)(2)(iii) (2011).  Those records normally include, but are not limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  After being obtained, all such records shall be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  The Veteran in this case does not contend that he participated in atmospheric nuclear testing or the American occupation of Hiroshima or Nagasaki, Japan.  Rather, the evidence suggests that he had occupational exposure to ionizing radiation.  

VA has established special procedures to follow for those seeking compensation for diseases related to exposure to radiation in service.  Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 2725 (1984); 38 C.F.R. § 3.311 (2011).  The enacting regulation provides that:

In all claims in which it is established that a radiogenic disease first became manifest after service . . . and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  When dose estimates provided . . . are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.

38 C.F.R. § 3.311(a)(1) (2011).

That regulation establishes a series of chronological obligations upon both parties.  Wandel v. West, 11 Vet. App. 200 (1998).  First, there must be evidence that the Veteran suffered from a radiogenic disease.  38 C.F.R. § 3.311(b)(2), (4) (2011).  That radiogenic disease must manifest within a certain time period. 38 C.F.R. § 3.311(b)(5) (2011).  Once a claimant has established a diagnosis of a radiogenic disease within the specified period and claims that the disease is related to radiation exposure while in service, VA must then obtain a dose assessment.  38 C.F.R. § 3.311(a)(1) (2011).  After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b) (2011).

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1) (2011).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease.  38 C.F.R. § 3.311(c)(1) (2011).  That regulation provides two options:

(i) If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing. The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in paragraph (e).

(ii) If the Under Secretary for Benefits determines there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction, in writing, setting forth the rationale for this conclusion.

38 C.F.R. § 3.311(c)(1).

Since the determination relies heavily on medical and scientific findings and analysis, the Under Secretary for Benefits may request an advisory opinion from the Under Secretary for Health to assist in carrying out the obligation imposed by this regulation.  38 C.F.R. § 3.311(c)(1) (authorizing the Under Secretary for Benefits to request an advisory opinion from the Under Secretary for Health).

The Board concludes that the greater weight of probative medical evidence weighs against a finding that the Veteran has a pulmonary disability including sleep apnea related to his military service including exposure to ionizing radiation.

As an initial matter, sleep apnea is not a radiogenic disease under VA regulations.  Furthermore, the medical evidence associated with the claims file does not show any other diagnosed pulmonary disabilities and the Veteran specifically testified that he had not been diagnosed with any pulmonary disabilities.  Therefore, the Board finds VA is not obligated to obtain a dose estimate or an advisory opinion for the Under Secretary for Health with regard to the claimed pulmonary disability because the evidence does not show, and the Veteran does not allege, that there is any radiogenic pulmonary disability or any current disability other than sleep apnea.  

With regard to service connection on a direct basis, although the service medical records show a report of a sensation of occasional shortness of breath, no pulmonary disability was associated with that report and the records are otherwise negative for a diagnosed pulmonary disability.  Moreover, lung and chest evaluations were normal at several examinations in service.  The post-service medical evidence includes a diagnosis of sleep apnea.  However, no other pulmonary disorders were diagnosed or treated and the Veteran testified that he was not diagnosed with any lung disabilities.  The Board finds that the record does not include competent evidence linking the Veteran's claimed pulmonary disability to his period of military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his claimed pulmonary disability, including sleep apnea is related to his period of service.

The Board has considered the Veteran's lay assertion that his claimed pulmonary disability is related to his military service.  Certainly, he is competent to report symptoms, and his testimony is entitled to some probative weight.  However, a lay person is not competent to offer an opinion on complex medical questions, and as a lay person, the Veteran is not competent to offer an opinion as to the underlying etiology of his claimed pulmonary disability.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).

In short, the Board finds that the preponderance of the competent evidence is against a finding that the Veteran had a pulmonary disability during service and the file does not contain competent evidence linking any current pulmonary disability, including sleep apnea to service.  The evidence is also against a finding of any continuity of symptomatology between military service and the Veteran's claimed pulmonary disorder.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a pulmonary disability, to include sleep apnea as due to exposure to ionizing radiation, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Diabetes Mellitus and Peripheral Neuropathy

The Veteran claims that service connection is warranted for diabetes mellitus and peripheral neuropathy, including as due to exposure to herbicides.  

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service medical records do not show any complaints, findings, or treatment for diabetes mellitus or peripheral neuropathy.  

The Veteran's personnel records do not show that the Veteran served in the Republic of Vietnam at any time during his military service nor has the Veteran contended that he had such service.  

VA outpatient treatment reports dated from April 2007 to May 2008 show a diagnosis of diabetes mellitus in April 2007.  In June 2007, the Veteran was noted to have decreased protective (filament) sensation bilaterally and he was assessed with diabetes mellitus type II with nerve complications.  

At a hearing before the Board in February 2011, the Veteran testified that he was currently being treated for diabetes mellitus.  He indicated that none of his doctors had indicated that his diabetes mellitus was due to exposure to radiation.  He stated that he was under treatment for peripheral neuropathy that was associated with his diabetes and treated for the same at VA.  The Veteran testified that he did not serve in the Republic of Vietnam.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus or peripheral neuropathy.  

The Board finds that the evidence of record does not show that the Veteran was exposed to herbicides during service.  Moreover, none of the Veteran's personnel records indicate service in the Republic of Vietnam and the Veteran testified that he did not serve in Vietnam.  There is no allegation or evidence indicating that the Veteran was otherwise exposed to herbicides during his service.  Consequently, the Board finds that service connection for diabetes mellitus and peripheral neuropathy is not warranted on a presumptive basis related to herbicide exposure.  38 C.F.R. § 3.309(e) (2011).  

The Board will next consider whether service connection is warranted on a direct basis.  The Veteran's service medical records are negative for any indication of diabetes or peripheral neuropathy during active military service.  The Veteran was not treated for any complaints associated with diabetes or peripheral neuropathy in service and there is no diagnosis of diabetes or peripheral neuropathy in service.  The evidence of record does not establish a diagnosis of diabetes mellitus until April 2007, almost twenty-three years after he left service.  Consequently, there is no basis to establish service connection for diabetes mellitus or any peripheral neuropathy on a one-year presumptive basis.  38 C.F.R. § 3.307(a)(3) (2011).  

The medical records associated with the claims file do not document a diagnosis of peripheral neuropathy.  Instead, the Veteran was noted to have diabetes mellitus with nerve complications in June 2007.  The first evidence of a diagnosis of a diagnosis of diabetes and "nerve complications" came in 2007, almost twenty-three years after the Veteran separated from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no competent evidence of record that relates the Veteran's current diabetes or peripheral neuropathy to his military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his claimed diabetes mellitus or peripheral neuropathy is related to his period of service.  The preponderance of the evidence is therefore against the claims.

The Board has considered the Veteran's lay assertion that his claimed diabetes mellitus and peripheral neuropathy are related to his military service.  He is competent to report symptoms, and his testimony is entitled to some probative weight.  However, a lay person is not competent to offer an opinion on complex medical questions, and as a lay person, the Veteran is not competent to offer an opinion as to the underlying etiology of his claimed diabetes mellitus and peripheral neuropathy.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a diabetes mellitus and peripheral neuropathy, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Hypertension

The Veteran claims entitlement to service connection for hypertension, including as due to exposure to herbicides.  

The Veteran's service medical records show that the Veteran was noted to have undergone a physical examination for escape training in February 1972 and an abnormality was noted with regard to his blood pressure.  His blood pressure was reported to be 140/100 at that time.  The entry notes that the Veteran was to have his blood pressure checked daily for one week.  An entry dated ten days later shows that the Veteran's blood pressure was checked daily for seven days and found to normal on repeat checks (130/80).  The Veteran's blood pressure was reported to be 130/80 at an examination in September 1967; 138/96 at an examination in April 1973; 130/78 at an examination in October 1974; 116/78 at an examination in January 1978; 136/84 at an examination in March 1980; 140/90 at an examination in December 1983; and 126/84 at an examination in October 1984.  He denied high/low blood pressure on report of medical history forms prepared in conjunction with examinations in December 1965, March 1980, December 1983 and October 1984.  

Private treatment reports from The Livingston Clinic show a diagnosis of hypertension as early as November 1990.

VA outpatient treatment reports show a diagnosis of hypertension in April 2007.  The entry notes that the Veteran's hypertension was not treated with medication.  

At a hearing before the Board in February 2011, the Veteran testified that he was informed by his doctor in service on three occasions that he needed to get his blood pressure down or he would be put on medication.  He indicated that he was able to get his blood pressure down on those occasions and was not placed on medication.  The Veteran testified that he was treated for hypertension following service in the late 1980s or early 1990s.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.  

The evidence of record does not show that the Veteran was exposed to herbicides during service.  Moreover, hypertension is not a disease for which service connection may be granted on a presumptive basis related to herbicide exposure.  38 C.F.R. § 3.309(e) (2011).  

With regard to service connection on a direct basis, the service medical records show that the Veteran was followed for one week following a finding of an elevated blood pressure reading in 1972.  The records thereafter show that the Veteran's blood pressure was monitored for one week and was normal during that time.  While the Veteran testified that he was threatened with medication for hypertension in service, the service medical records do not show any diagnosis or treatment for hypertension.  Moreover, the Board finds that the record does not include competent evidence linking the Veteran's claimed hypertension to his period of military service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his claimed hypertension is related to his period of service.  The preponderance of the evidence is therefore against the claim.

Moreover, the evidence of record does not show that hypertension manifested to a compensable degree within one year following separation from service such that service connection would be warranted on a presumptive basis.

The Board has considered the Veteran's lay assertion that his claimed hypertension is related to his military service.  He is competent to report symptoms, and his testimony in that regard is entitled to some probative weight.  However, a lay person is not competent to offer an opinion on complex medical questions, and, as a lay person, the Veteran is not competent to offer an opinion as to the underlying etiology of his claimed hypertension.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied.   Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204.

At the time of the Board hearing in February 2011, the Veteran indicated that he was withdrawing the appeal as to the issues of entitlement to service connection for vocal cord nodules, a deviated septum, and a scar of the left leg.  Consequently, the Board finds that the appellant has withdrawn his appeal as to the issues of entitlement to service connection for vocal cord nodules, a deviated septum, and a scar of the left leg.  Therefore, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a pulmonary disability to include obstructive sleep apnea, including as due to radiation exposure is denied.  

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to service connection for hypertension is denied.  

The appeal as to the issues of entitlement to service connection for vocal cord nodules, a deviated septum, and a scar of the left leg, are dismissed.


REMAND

A review of the claims file reflects that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's service medical records show that the Veteran sustained a left ankle sprain in December 1974 following a twisting injury.  The Veteran was treated for sinusitis in service in March 1982 and allergic rhinitis in October 1984.  The records show that the Veteran underwent a direct laryngoscopy with right true vocal cord stripping and a septoplasty in August 1984.  A December 1983 report of medical history shows that the Veteran reported occasional left knee swelling after lateral stress.

The Veteran was afforded VA examinations in July and August 2008 to assess his claimed eye disabilities, sinusitis, and a left knee disability.  The examinations show that the Veteran was diagnosed with presbyopia, bilateral cataracts, pinguecula, and dermatochalasis at the eye examination in August 2008.  However, the examiner did not provide an opinion as to the etiology of any of the diagnosed disabilities.  Additionally, when examined by VA in July 2008, the Veteran denied episodes of sinusitis in the last twelve months and sinusitis was not diagnosed.  The Veteran was diagnosed with osteoarthritis of the left knee.  The examiner did not provide an opinion as to the etiology of any of the claimed disorders.  

The Veteran testified that he receives treatment for sinusitis and his cataracts through VA.  Private treatment records from The Livingston Clinic show treatment for sinusitis in April 1992, December 1996, and February 1997.  The Veteran was also treated for sinusitis at one other time after February 1997 but the date on the records is unclear.  He indicated that he has not sought treatment for his left knee disability since service.  As the record shows that the Veteran has been diagnosed with cataracts, sinusitis, and osteoarthritis of the left knee, a VA examination and should be obtained to determine the etiology of those disabilities.   

With regard to the issue of entitlement to service connection for a  thoracolumbar spine disability, the Veteran's service medical records show that he was involved in a motorcycle accident in September 1972 and sustained an injury to his left hand and wrist.  The records do not show treatment for a lumbar spine disability at that time.  The records show treatment for severe back pain in July 1980 which was assessed as muscle spasm.  Post-service treatment records show a diagnosis of and treatment for lumbar stenosis.  The Veteran underwent surgery on his lumbar spine in March 2006.  The Veteran testified that he began to have problems with his back following the 1972 motorcycle accident in service.  In order to properly assess the claimed thoracolumbar spine disability and its etiology, the Veteran should be scheduled for a VA examination.  

With regard to the issue of entitlement to service connection for a left ankle disability, the Veteran testified that he has not sought treatment for his left ankle since service.  However, he indicated that he suffered from occasional pain and clicking and popping in the ankle and wore support shoes to help his ankle.  In order to properly assess the claimed left ankle disability, the Veteran should be scheduled for a VA examination to determine the presence and etiology of any disability of the left ankle.  

With regard to the claims for service connection for hearing loss and tinnitus, the Veteran has testified that he was exposed to loud noises in an engine room while serving in the Navy and currently suffers from hearing loss and tinnitus.  An October 1984 report of medical history shows a notation indicating that the Veteran suffered from high frequency sensorineural hearing loss.  In order to properly assess his claims for hearing loss and tinnitus, a VA audiometric examination should be scheduled.

With regard to the issue of entitlement to service connection for lymphocytic leukemia, the Veteran submitted a medical opinion dated in February 2011 from a physician from The Livingston Clinic, after the appeal was certified to the Board.  The Veteran did not waive review by the agency of original jurisdiction and a supplemental statement of the case should be issued with regard to that issue which considers the newly submitted evidence.  

VA outpatient treatment reports dated from April 2007 to May 2008 are associated with the claims file.  While the records do not show treatment for sinusitis as indicated by the Veteran, it is not clear whether any additional records include treatment for the claimed disabilities at issue.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since May 2008.  

2.  Schedule the Veteran for a VA orthopedic examination to ascertain the etiology of his claimed thoracolumbar spine, left ankle, and left knee disabilities.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide a rationale for all opinions provided.  The examiner should specifically diagnose any thoracolumbar spine, left ankle, and left knee disabilities.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back, left ankle, and knee disability are related to Veteran's active military service, including his in-service twisting injury to his ankle, the 1972 motorcycle accident, and treatment for back pain during service.  The examiner should consider the Veteran's service medical records, the Veteran's statements regarding his symptoms in service, and his statements of continuous symptoms of back, ankle, and knee problems since service.  If the Veteran's back, knee, and ankle disabilities are attributable to factors unrelated to his military service, to include any post-service events or injuries, the examiner should specifically so state.  

3.  Schedule the Veteran for A VA examination in conjunction with his claim of service connection for a sinus disability.  The claims file must be reviewed by the examiner and the examination report should note that review.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The designated examiner should identify the Veteran's sinus disabilities.  Based on a review of the evidence of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current sinus disability that had its onset during, or is otherwise related to his active military service, to include the inservice treatment for sinusitis and allergic rhinitis and the direct laryngoscopy with right true vocal cord stripping and septoplasty.  If any sinus disability is attributable to factors unrelated to his military service, to include any post-service events, the examiner should specifically so state.  

4.  Schedule the Veteran for a VA audiological examination.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any hearing loss and tinnitus are related to the Veteran's service including his exposure to engine room noise and the report of high frequency sensorineural hearing loss in service.  A complete rationale for any opinion expressed must be provided.   

5.  Schedule the Veteran for a VA examination to determine the etiology of any current eye disability including those diagnosed at the August 2008 VA eye examination.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should diagnose all current eye disabilities.  The examiner should state whether it is it at least as likely as not (50 percent or more probability) that any current eye disability is related to the Veteran's service?

6.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


